Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       September 8, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 54442-3-II

                           Respondent,

        v.

 THAD RANDALL EDISON,                                        UNPUBLISHED OPINION

                           Appellant.



       GLASGOW, A.C.J.—Thad Randall Edison appeals his conviction for a single count of

unlawful possession of a controlled substance—hydrocodone. He asks this court to reverse his

conviction in light of the Washington Supreme Court’s decision in State v. Blake, 197 Wn.2d 170,

481 P.3d 521 (2021), and to remand for the trial court to vacate the conviction. The State concedes

that this is the appropriate remedy.

       In 2020, a jury found Edison guilty of violating Washington’s strict liability drug

possession statute, former RCW 69.50.4013(1), (2) (2017). In 2021, the Supreme Court held that

former RCW 69.50.4013(1) violated the due process clauses of the state and federal constitutions

and was therefore void. Blake, 197 Wn.2d at 195. When the Supreme Court holds a statute

unconstitutional and void, anyone who has been convicted under that statute is entitled to have

their conviction vacated. State v. LaBounty, 17 Wn. App. 2d 576, 581, 487 P.3d 221 (2021); see

also State v. Carnahan, 130 Wn. App. 159, 164, 122 P.3d 187 (2005). We therefore reverse

Edison’s conviction for unlawful possession of a controlled substance and remand for the trial
No. 54442-3-II


court to vacate the conviction. As a result, we need not reach Edison’s challenge to the jury

instructions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Glasgow, A.C.J.
 We concur:



 Worswick, J.




 Veljacic, J.




                                              2